Citation Nr: 0722860	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-17 432	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to February 1975.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The October 2004 rating decision reopened the claim seeking 
service connection for a back disability and addressed it de 
novo.  Regardless of whether the RO reopened the claim, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO may properly be 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board must make a de novo 
determination as to whether there is new and material 
evidence to reopen the claim.  That issue has been 
characterized accordingly.  


FINDINGS OF FACT

1.  It is not shown that the veteran has a current hemorrhoid 
disability.  

2. An October 1987 rating decision denied service connection 
for low back disability based on a finding that current low 
back disability was not shown to be related to the veteran's 
service.    

3.  Evidence received since the October 1987 rating decision 
does not tend to show that the veteran's current low back 
disability is related to his service; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Service connection for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  
2.  Evidence received since the October 1987 rating decision 
denying service connection for a low back disability is not 
new and material, and the claim may not be reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.156(a), 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Regarding the 
veteran's claim of service connection for hemorrhoids, a May 
2004 letter explained what the evidence must show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The letter also advised the veteran to 
submit any evidence in his possession pertaining to his 
claim. 

Regarding the claim to reopen, the May 2004 letter advised 
the veteran of the necessity of submitting new and material 
evidence and of the definition of new and material evidence.  
It also advised the veteran of the reason for the prior 
denial of his claim and that he must submit evidence relating 
to the reason for the denial.  It also explained what 
evidence was necessary to substantiate the underlying claim 
of service connection.  The Board finds that the notice 
provided was in substantial compliance with the requirements 
of Kent v. Nicholson, 20 Vet. App. 1 (2006).

The October 2004 rating decision, a January 2005 statement of 
the case (SOC) (low back disability) and a February 2005 SOC 
(hemorrhoids) provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.   Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefits sought were being granted. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOCs and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are associated with his claims file, and the 
RO obtained available VA and private medical records.  The 
Board has also considered whether a VA medical examination is 
necessary for proper adjudication of the veteran's claims for 
service connection for hemorrhoids.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Here, 
there is no competent evidence of current hemorrhoid 
disability.  Consequently, an examination is not necessary.  
As the claim for low back disability is not reopened, VA is 
not required to provide the veteran with a VA medical 
examination.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Claim to Reopen

Service connection for a low back disability was previously 
denied by a rating decision in October 1987.  The basis for 
the denial was that the veteran's current low back disability 
was not shown to be related to service, and specifically 
thoracolumbar contusion and strain therein.  The veteran did 
not appeal this decision and it became final.   

Evidence of record at the time of the October 1987 rating 
decision included SMRs and private medical progress notes.  
SMRs show that the veteran was in an automobile accident in 
June 1974.  He was hospitalized for approximately two weeks 
with diagnoses of cerebral concussion, thoracolumbar 
contusion and multiple abrasions.  An X-ray of the thoracic 
spine was negative.  An August 1974 outpatient progress note 
shows the veteran complained of back pain secondary to 
working.  In November 1974 he complained of constant low back 
pain and low cervical pain since the auto accident.  He had 
pain with activity, and lifting increased the pain.  Physical 
examination was negative except for decreased range of motion 
and extreme tenderness; the diagnostic impression was 
resolving acute back strain.  A November 1974 lumbosacral 
spine X-ray was also negative.  In December 1974 the veteran 
was placed on profile for low back pain; he was restricted 
him from lifting objects over 25 pounds.  A December 1974 
progress note reflects that the veteran remained on profile 
and continued to receive physical therapy.  The diagnostic 
impression was post traumatic back pain.   On January 1975 
service separation examination the spine was normal; the 
veteran did not report any back problems.        

Private progress notes show that in June 1984 the veteran 
received an L5/S1 hemilaminectomy with S1 nerve root 
decompression apparently pursuant to a CT scan finding of 
protruding or bulging disc.  In March 1987 it was noted that 
the veteran injured his back lifting freezers in December 
1986.  A CT scan in January 1987 showed an area consistent 
with a localized herniated nucleus pulposus of L5-S1 on the 
left side.  In March 1987 the veteran underwent L5-S1 
arthrodesis surgery with right iliac bone graft.  He was seen 
in follow-up in May 1987 and was doing well.           

Evidence received since the October 1987 rating decision 
includes VA progress notes from June 2003 and May 2004 and 
the veteran's November 2004 Notice of Disagreement (NOD).  
The progress notes show that the veteran reported chronic low 
back pain and associated nerve problems.  The diagnostic 
impression was chronic low back pain.  In the January 2004 
NOD the veteran stated that in service he sought back 
treatment continuously from June 1974 until he was discharged 
in February 1975.  He continued to have problems after 
discharge and in 1984 he reinjured his back and needed 
surgery.  He contended that the original back injury he 
sustained in service was the direct cause of his current 
disability.   

Hemorrhoids

Service medical records reveal that the veteran had problems 
with hemorrhoids.  In February 1974 he reported he had such 
problems for approximately 1 year, and that the hemorrhoids 
were unresponsive to Preparation H.  Physical examination 
revealed an internal hemorrhoid.  On March 18, 1974 it was 
noted that the veteran had a thrombosed hemorrhoid that was 
cut out on March 14, 1974 and that he needed to continue to 
take sitz baths through March 22, 1974.  In November 1974 the 
veteran was noted to have external hemorrhoids without 
thrombosis.  On January 1975 service separation examination 
the anus and rectum were normal; the veteran did not report 
any hemorrhoid problems.  
In his January 2005 NOD the veteran indicated that he was 
treated for hemorrhoids for well over a year in service.  
After discharge he did like many others and self-medicated 
the condition with over-the-counter medication, and continued 
to do so.  

In his March 2005 Form 9, the veteran indicated that once his 
rectal veins were stretched out and hemorrhoids created, they 
were difficult to get rid of completely and tended to recur 
with less straining than it took to cause them in the first 
place.  He further indicated that he continued to have 
recurring problems with hemorrhoids during and after service, 
but that there was no medical evidence of continuity of 
treatment since service because he self-medicated.  Over the 
years he learned to treat himself when his hemorrhoids 
recurred.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The veteran was properly notified of the 1987 rating decision 
and of his appellate rights, and he did not appeal it.  
Accordingly, it is final.  38 U.S.C.A. § 7105.  Generally, 
when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is received.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in April 
2004), and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers. "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

In determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Hemorrhoids

There is no competent evidence of record that the veteran 
currently has a hemorrhoid disability, and the veteran has 
indicated, in essence, that there is no such evidence 
outstanding.  Notably, the record is entirely silent for any 
postservice medical treatment or diagnosis of hemorrhoids 
other than that which he received in service.  While he 
alleges that he has hemorrhoids but simply treats them 
himself, because he is a layperson, his allegations are not 
competent evidence of a medical diagnosis.  See Espiritu v. 
Derwinski, supra.  [The Board has considered whether a VA 
examination might be indicated.  As the veteran has advised 
that his hemorrhoids recur and resolve, it would be pointless 
to schedule an examination, there would be no way of 
arranging for the examination to be conducted when his 
hemorrhoids are active.]  

In the absence of proof of current hemorrhoid disability, 
there is no valid claim of service connection for such 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The preponderance of the evidence is against this claim and 
it must be denied.  

[The veteran is advised that competent (medical) evidence of 
current chronic hemorrhoid disability would present a basis 
for reopening this claim.]    

Claim to reopen

Since service connection for a back disability was previously 
denied on the basis that the veteran's current low back 
disability was unrelated to his back injury in service, in 
order for additional evidence received to pertain to the 
unestablished fact necessary to substantiate the claim (i.e., 
be new and material), it would have to tend to show that the 
veteran's current back disability is indeed related to his 
active service (and injury therein).  Neither the VA progress 
notes received nor the veteran's NOD tend to make this 
showing.  The VA progress notes only address the current 
status of the disability; they do not address any potential 
relationship between such disability and service.  The 
veteran does contend in his NOD that there is a relationship 
between his back injury in service and his current back 
disability.  However, he made such contentions previously 
(and they are not new), and since he is a layperson, the 
contentions are not competent evidence of a medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Consequently, they do not provide any support for a possible 
nexus between service and current low back disability.  Given 
that the newly submitted evidence does not pertain to the 
unestablished fact necessary to substantiate the claim (i.e. 
a nexus between service and current low back disability), it 
does not raise a reasonable possibility of substantiating the 
claim.  Hence, it is not new and material evidence, and the 
claim seeking service connection for a low back disability 
may not be reopened.  


ORDER

Service connection for hemorrhoids is denied.  

The appeal to reopen a claim of service connection for a low 
back disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


